DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell US 20012/0222655.
Regarding claim 1, the Powell reference discloses a fuel supply device, comprising: a fuel tank 18 having an opening 28; 
a lid member 60 closing the opening; 
a ring member 64 holding an outer circumferential part of the lid member between the fuel tank and the ring member;
an electrical component 20 disposed within the fuel tank, 
and a controller 80 onfigured to control the electrical component, wherein the controller 80 is mounted on the ring member 64.   See paragraph 25 and Figures 3-5.


Regarding claim 6, note the ring acts as a heat sink to dissipate heat as discussed in par. 25.  See Figure 5 and paragraph 25 reproduced below: 
    PNG
    media_image1.png
    677
    556
    media_image1.png
    Greyscale



[0025] With reference now to FIG. 5, the fuel pump module 20 may be controlled by a fuel pump controller 80 in communication with a vehicle electrical connector 82 and a module electrical connector 84. Electrical signals representative of vehicle 12 and fuel pump module 20 functions are relayed between the fuel pump controller 80, the vehicle electrical connector 82, and the module electrical connector 84. The fuel pump controller 80 may be mounted directly to the lock ring 64. As previously discussed, the lock ring 64 may be a sturdy and rigid metallic component. The size of the lock ring 64 and its material composition provide a natural heat sink that can absorb the output heat of the fuel pump controller 80 and dissipate it to the surrounding environment. The fuel pump controller 80 is secured directly adjacent to the fuel pump module 20 to provide the benefit of elimination of wires between the fuel pump controller 80 and the fuel pump module 20. Accordingly, module costs and electro-radiated emissions can be reduced. Furthermore, voltage drops associated with wire length are also reduced, . 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the cited documents showing mounting structures for fuel pumps and fuel pump controllers on fuel tanks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS N MOULIS whose telephone number is (571)272-4852.  The examiner can normally be reached on M-F 930-600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS N MOULIS/Primary Examiner, Art Unit 3747